Citation Nr: 0000033	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  98-08 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral leg 
amputation as secondary to service-connected varicose veins.

2.  Entitlement to service connection for a heart condition 
as secondary to service-connected varicose veins.

3.  Entitlement to special monthly compensation benefits by 
reason of being in need of regular aid and attendance of 
another person or on account of being housebound.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from October 1940 to 
November 1942.  

The issues currently on appeal come before the Board of 
Veterans' Appeals (Board) from a February 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The veteran has presented no competent medical evidence 
linking his bilateral leg amputation with his service-
connected varicose veins.

2.  The veteran has presented no competent medical evidence 
linking his heart condition with his service-connected 
varicose veins.

3.  The veteran is currently service-connected for varicose 
veins, postoperative bilateral, evaluated as 60 percent 
disabling.

4.  The veteran's service-connected disability has not 
rendered him unable to independently perform daily functions 
of self-care or to protect himself from the hazards and 
dangers incident to his daily environment.

5.  The veteran is not housebound as a direct result of his 
service-connected disability.

CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral leg amputation as secondary to service-
connected varicose veins is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a heart condition as secondary to service-connected 
varicose veins is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  Special monthly compensation on account of the need for 
regular aid and attendance or on account of being housebound 
is not warranted.  38 U.S.C.A. §§ 1114(l)(s), 1502, 1521, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.350, 
3.351, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Generally

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a) (1999).  
A claim for secondary service connection, like all claims, 
must be well grounded.  Reiber v. Brown, 7 Vet. App. 513, 516 
(1995).  The veteran has the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  A well grounded claim is one 
that is plausible, capable of substantiation, or meritorious 
on its own. 3 8 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In a case such as 
this, where the determinative issue involves a question of 
medical causation, i.e., whether the claimed condition is 
etiologically linked to a service-connected disability, 
competent medical evidence in support of the claim is 
required for the VA to find the claim well grounded.  See 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Bilateral Leg Amputation

The veteran claims that his service-connected varicose veins 
caused him to have his legs amputated.  Rating decisions of 
record confirm that the veteran has been service-connected 
for varicose veins since 1943.  

Discharge Summaries from the VA Medical Center (VAMC) in San 
Juan, Puerto Rico, confirm that the veteran had a right below 
knee amputation during an inpatient period of hospitalization 
between April and May 1995, and a left below knee amputation 
during an inpatient period of hospitalization between 
September and October 1995.  The records did not, however, 
demonstrate a relationship between the veteran's service-
connected bilateral varicose veins and either of the 
amputations.  

A VA diseases of the arteries and veins examination was 
conducted in February 1996.  The examiner stated that the 
veteran's varicose veins did not play any role in the 
amputation of the right and left legs above the knees because 
these amputations occurred due to the peripheral vascular 
insufficiency due to the veteran's nonservice-connected 
diabetes mellitus.  

The Board notes that various VA outpatient treatment records 
dated between 1994 and 1997 have been associated with the 
veteran's claims folder.  However, a review of these records 
fail to contain evidence which etiologically links the 
veteran's service-connected bilateral varicose veins to the 
bilateral leg amputations.  

Finally, it is noted that a medical opinion submitted by a VA 
rating board medical consultant, dated in February 1998, 
indicates that the bilateral above knee amputations was 
directed to treat the gangrene secondary to the vascular 
complications (peripheral vascular insufficiency also known 
as chronic arterial occlusive disease) of his nonservice-
connected diabetes mellitus.  

The veteran has not reported that there are outstanding 
records that demonstrate a connection between his bilateral 
leg amputations and his service-connected varicose veins.

The Board notes that the veteran's contentions are the only 
evidence linking the bilateral amputations with the service-
connected bilateral varicose veins.  The veteran, however, is 
a layperson with no medical training or expertise, and his 
contentions by themselves do not constitute competent medical 
evidence of a nexus between the bilateral leg amputations and 
his service-connected bilateral varicose veins.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  In the absence 
of competent medical evidence establishing the necessary 
link, the claim of entitlement to service connection for 
bilateral leg amputation as secondary to service-connected 
bilateral varicose veins is not well grounded.

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no 
additional duty on the part of VA under 38 U.S.C.A. § 5103(a) 
(West 1991) to notify him of the evidence required to 
complete his application for service connection for the 
claimed disability.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim and to 
explain why his current attempt fails.

Heart Condition

The veteran claims that his service-connected varicose veins 
caused him to, in essence, develop his current heart 
condition.  As noted above, rating decisions of record 
confirm that the veteran has been service-connected for 
varicose veins since 1943.  

It is noted that the veteran suffers from several nonservice-
connected disabilities, to include arteriosclerotic heart 
disease and arterial hypertension.  

A discharge summary from the VAMC, showing inpatient 
treatment afforded the veteran from March 1995 to April 1995, 
contains diagnoses of peripheral vascular insufficiency, toe 
gangrene, non-insulin dependent diabetes mellitus, 
hyponatremia, angina pectoris, high blood pressure, and 
arteriosclerotic heart disease.  The record did not, however, 
demonstrate a relationship between the veteran's service-
connected bilateral varicose veins and his heart problems.  

The Board notes that various VA outpatient treatment records 
dated between 1994 and 1997 have been associated with the 
veteran's claims folder.  However, a review of these records 
fail to contain evidence which etiologically links the 
veteran's service-connected bilateral varicose veins to any 
cardiac-related condition.  

Finally, it is noted that a medical opinion submitted by a VA 
rating board medical consultant, dated in February 1998, 
indicates that the veteran's diagnosed arteriosclerotic heart 
disease and arterial hypertension are etiologically related 
to his nonservice-connected diabetes mellitus.  

It is also pointed out that the veteran has not asserted that 
there are outstanding records that demonstrate a connection 
between his heart condition and his service-connected 
bilateral varicose veins.

The Board notes that the veteran's contentions are the only 
evidence linking his heart condition with the service-
connected bilateral varicose veins.  As was pointed out 
above, the veteran, however, is a layperson with no medical 
training or expertise, and his contentions by themselves do 
not constitute competent medical evidence of a nexus between 
a condition of the heart and his service-connected bilateral 
varicose veins.  See Espiritu, supra.  In the absence of 
competent medical evidence establishing the necessary link, 
the claim of entitlement to service connection for a heart 
condition as secondary to service-connected bilateral 
varicose veins is not well grounded.

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no 
additional duty on the part of VA under 38 U.S.C.A. § 5103(a) 
(West 1991) to notify him of the evidence required to 
complete his application for service connection for the 
claimed disability.  See McKnight, supra.  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim and to explain why his current attempt 
fails.


Special Monthly Compensation -- Aid & Attendance/Housebound

The Board finds that the claim for entitlement to special 
monthly compensation by reason of being in need of regular 
aid and attendance of another person or on account of being 
housebound is "well-grounded" within the meaning of 38 
U.S.C.A. § 5107 (West 1991), that is, the claim is plausible, 
meritorious on its own or capable of substantiation.  Murphy, 
supra.  The Board further finds that VA has met its duty to 
assist in developing the facts pertinent to the claim.  38 
U.S.C.A. § 5107 (West 1991).

As noted as part of an Informal Hearing Presentation, dated 
in August 1999, it is maintained that aid and attendance or 
housebound compensation should be granted the veteran based 
upon the secondary effects of his service-connected bilateral 
varicose veins.  

In this case, the veteran has one service-connected 
disability, bilateral varicose veins, rated as 60 percent 
disabling.  

A review of the medical record reveals that the veteran 
underwent bilateral above knee amputations, on two separate 
occasions, in 1995.  Of record is a VA medical opinion, dated 
in February 1998, indicating that the need to amputate the 
veteran's legs was attributable to treatment associated with 
gangrene secondary to the veteran's vascular complications.  
It is also noted that the veteran suffers from several other 
nonservice-connected disorders, to include arteriosclerotic 
heart disease, peripheral vascular insufficiency, arterial 
hypertension, diabetes mellitus, nervous condition, and high 
blood pressure.

Special monthly compensation provided by 38 U.S.C. 1114(l) 
(West 1991) is payable for being so helpless as to be in need 
of regular aid and attendance.  The criteria for determining 
that a veteran is so helpless as to be in need of regular aid 
and attendance are contained in 38 C.F.R. § 3.352(a) (1999).

Special monthly compensation provided by 38 U.S.C. 1114(s) is 
payable where the veteran has a single service-connected 
disability rated as 100 percent and,

(1)  Has additional service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or

(2)  Is permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. § 
3.350(i) (1999).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352
(a) (1999).

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Id.

Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
Id.  

Initially, the Board notes that the veteran is only service-
connected for one disability, bilateral varicose veins, for 
which he is evaluated as 60 percent disabling.  As such, the 
requirement that the veteran have at least one service-
connected disability rated at 100 percent, as needed for 
special monthly compensation by reason of being housebound, 
under 38 C.F.R. § 3.350(i) (1999), has not been met.  Thus, 
the requirements for housebound benefits have not been met in 
this case.

The Board has also considered special monthly compensation by 
reason of the need for aid and attendance.  In this regard, 
the veteran is competent to testify as to his symptoms, see 
Espiritu, supra.  Therefore, the Board has considered the 
veteran's argument on appeal that he is entitled special 
monthly compensation on account of being in need of aid and 
attendance as a result of the secondary effects of his 
service-connected varicose vein disability.

The requirements for a grant of special monthly compensation 
by reason of the need for aid and attendance must meet the 
standards set forth in 38 C.F.R. § 3.352 (1999).  In this 
regard, the Board notes that the veteran has one serious 
service-connected disability, postoperative bilateral 
varicose veins.  However, the evidence does not show that the 
veteran's service-connected disability has rendered him 
blind, bedridden or so disabled as to be incapable of self-
care.  It is not claimed, nor is it shown that due to his 
service-connected disability, he is unable to feed himself, 
bathe, or dress, or care for his own hygienic needs.  It is 
not shown that he requires assistance in using the lavatory 
or that the veteran is unable to protect himself from the 
dangers in his daily environment.  It is again pointed out 
that the veteran has one service-connected disability.  In 
addition, his current service-connected varicose vein 
disability has not been clinically demonstrated to result in 
functional incapacity as contemplated in 38 C.F.R. § 3.352(a) 
(1999).  Furthermore, the evidence of record does not show 
that he is in need of the regular aid and attendance of 
another person due solely to his service-connected 
disability.  

Overall, the preponderance of the evidence is against the 
claim that the veteran requires personal assistance from 
others.  As a grant of special monthly compensation based on 
the need for regular aid and attendance requires that service 
connection be in effect for a disability or disabilities 
which have resulted in that need, the veteran's claim must be 
denied.  The doctrine of reasonable doubt has been considered 
but, as the evidence is not in relative equipoise, this 
doctrine is not for application.  See 38 U.S.C.A. § 5107(a) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board finds that the record does not support a grant of 
entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance or on account of 
being housebound.  38 U.S.C.A. §§ 1114(l)(s), 1502, 1521, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.350, 
3.351, 3.352 (1999).


ORDER

Entitlement to service connection for bilateral leg 
amputation as secondary to service-connected varicose veins 
is denied.

Entitlement to service connection for a heart condition as 
secondary to service-connected varicose veins is denied.

Special monthly pension by reason of being in need of regular 
aid and attendance of another person or on account of being 
housebound is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

